DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-5, 8-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-26 of U.S. Patent No. 8805436 (see, table below). Although the claims at issue are not identical, they are not patentably distinct from each all the claims in the pending application are transparently found in the US 8805436 with obvious wording variation. 
Pending Application 16667291
US 8805436
Claims 1, 11:
An apparatus comprising: a memory configured to store a plurality of network settings including a first network setting and a second network setting; and a processor operatively coupled with the memory, the processor being configured to: “identifying whether an application is set to a network setting based on a user input; identify a network setting set for an application, and based on the network setting set for the application being identified, perform a communication-based function for the application; by using a first network or a second network, by using a selected network between the first network and the second network.
Claim 1:
A network-adaptive function control method for a dual-mode mobile terminal supporting communication via a first-type network and a second-type network, comprising: (a) registering at least one selected function as being a network-adaptive function in order to control the at least one selected function to perform data communication exclusively via one of the first-type network and the second-type network, in which the network-adaptive function includes providing a changeable default comprising prompting of whether resumption of the network-adaptive function is desired upon a return to a communicative range of at least one of the first-type network and the second-type network that exclusively operates the network-adaptive function; (b) 
Claims 2 and 12
wherein the processor is further configured to set the application in one of the first networking setting or the second network setting based at least in part on a user input received in relation with the application.
Claim 14
…wherein the at least one network-adaptive function is selected and registered by a user of the dual-mode mobile terminal, and performs data communication only via one of the first-type network and the second-type network, and wherein the at least one network-adaptive function comprises an IP friendly function.
Claims 3 and 13
wherein the processor is further configured to automatically perform the communication-based function using the selected network without a user input based on a determination that the selected network is available to the apparatus.
Claim 2
The network-adaptive function control method of claim 1, wherein step (d) further comprises: determining, if the mobile terminal is not in the first-type network, whether the mobile terminal is within a communicative range of the second-type network; and activating, if the mobile terminal is in the second-type network, the requested function in 
Claims 4, 14, 21
The apparatus of claim 1, wherein the first network is at least one of a Wi-Fi network, a Wireless- Broadband (Wi-Bro) network, or a Wireless Local Area Network (WLAN), and wherein the second network is a cellular network.
Claim 13
The network-adaptive function control method of claim 1, wherein the first-type network comprises a wireless network selected from the group consisting of a wireless local area network (WLAN), a wireless broadband (WiBro), and a wireless fidelity (WiFi) network.
Claims 5 and 15
The apparatus of claim 1, wherein the communication- based function for the application comprises at least one of an e-mail function, a messenger function, an attached file function, a wireless internet function, or a download function.
Claim 4
The network-adaptive function control method of claim 1, wherein the registering of the at least one selected function as being the network-adaptive function in step (a) comprises: (i) grouping functions related to data communication as a data communication function group; and (ii) configuring the functions of the data communication 
Claims 8 and 18
The apparatus of claim 1, wherein the processor is further configured to, based on the apparatus being set in the second network setting in a state that the apparatus is beyond a communicative range of the first network, stop to perform the communication-based function for the application
Claim 2
The network-adaptive function control method of claim 1, wherein step (d) further comprises: determining, if the mobile terminal is not in the first-type network, whether the mobile terminal is within a communicative range of the second-type network; and activating, if the mobile terminal is in the second-type network, the requested function in association with the second-type network only if the requested function is not the network-adaptive function registered in (a).
Claims 9 and 19
The apparatus of claim 8, wherein the processor is further configured to in response to the apparatus returning to the communicative range of the first network, resume to perform a-the communication- based function
Claim 8
The network-adaptive function control method of claim 7, further comprising: (h) prompting by the mobile terminal a request as to whether resumption of the network-adaptive function is desired upon a detected return of the mobile terminal to 
Claims 10 and 20
The apparatus of claim 1, wherein the processor is further configured to, based on the apparatus being in the first network setting in a state that the apparatus is beyond a communicative range of the first network, to perform the communication-based function for the application via the second network
Claim 2
The network-adaptive function control method of claim 1, wherein step (d) further comprises: determining, if the mobile terminal is not in the first-type network, whether the mobile terminal is within a communicative range of the second-type network; and activating, if the mobile terminal is in the second-type network, the requested function in association with the second-type network only if the requested function is not the network-adaptive function registered in (a).


Claim(s) 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-18 of U.S. Patent No. 10045258. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claims in the pending application are transparently found in the US 10045258 with obvious wording variation. Take an example of claim 1 in the pending application and claim 1 of US 10045258:

US 10045258
Claim 1 and 11:
An apparatus comprising: a memory configured to store a plurality of network settings including a first network setting and a second network setting; and a processor operatively coupled with the memory, the processor configured to: identifying whether an application is set to a network setting based on a user input, identify a network setting set for an application, perform a communication-based function for the application, when the application is set in the first network setting, using a first network or a second network, and perform the communication-based function for the application, when the application is set in the second network setting, using a selected network of the first network and the second network.

Claims 2 and 12


Claims 3 and 13
wherein the processor is further configured to automatically perform the communication-based function using the selected network without a user input based on a determination that the selected network is available to the apparatus.

Claims 5 and 15
The apparatus of claim 1, wherein the communication- based function for the application comprises at least one of an e-mail function, a messenger function, an attached file function, a wireless internet function, or a download function.

Claims 6 and 16
The apparatus of claim 1, wherein the processor is further configured to present, via a display, one or more user interfaces respectively associated with one or more functions supporting communication.  

Claims 7 and 17
The apparatus of claim 6, wherein the one or more user interfaces comprise one or more indications to show the first network setting and the second network setting.

Claims 10 and 20
The apparatus of claim 1, wherein the processor is further configured to, based on the apparatus being in the first network setting in a state that the apparatus is beyond a communicative range of the first network, to perform the 

Claim 1:
A network application control method of an electronic device supporting communication using a first network and a second network, the method comprising; detecting a user input for selecting at least one network application from among a plurality of network applications displayed on a graphical user interface (GUI) of the electronic device; registering the at least one network application on the GUI to perform communication using one of the first network or the second network according to the selecting; if the electronic device is beyond a communication range of one of the first network and the second network, performing communication for the at least one network application using one of the first network and the second network, according to the selecting; and if the electronic device is beyond a 
Claims 4, 14, 21
The apparatus of claim 1, wherein the first network is at least one of a Wi-Fi network, a Wireless- Broadband (Wi-Bro) network, or a Wireless Local Area Network (WLAN), and wherein the second network is a cellular network.

Claim 2 and 3
The method of claim 1, wherein the first network comprises at least one of a Wi-Fi network, a wireless-broadband (Wi-Bro) network, or a wireless local area network (WLAN), and wherein the second network comprises a cellular network. 

The method of claim 1, wherein the second network comprises at least one of a Wi-Fi network, a wireless-broadband (Wi-Bro) network, or a wireless local area network (WLAN), and wherein the first network comprises a cellular network. 

Claims 8 and 18
The apparatus of claim 1, wherein the processor is further configured to, based on the apparatus being set in the second network setting in a state that the 
Claim 5
The method of claim 1, further comprising, if the electronic device is not in the communicative range of the one of the first network and the second network 
Claims 9 and 19
The apparatus of claim 8, wherein the processor is further configured to in response to the apparatus returning to the communicative range of the first network, resume to perform a-the communication- based function
Claim 6
The method of claim 5, further comprising: determining whether the stopping of the communication of the at least one other network application interrupts a communication session that includes partially downloaded information; and if the stopping of the communication includes storing of the partially downloaded information, resuming the communication session using the partially downloaded information.



Claim(s) 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-19 of U.S. Patent No. 10499288. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claims in the pending application are transparently found in the US 10499288 with 
Pending Application 16667291
US 10499288
Claim 1 and 11:
An apparatus comprising: a memory configured to store a plurality of network settings including a first network setting and a second network setting; and a processor operatively coupled with the memory, the processor configured to: “identifying whether an application is set to a network setting based on a user input; identify a network setting set for an application, perform a communication-based function for the application, when the application is set in the first network setting, using a first network or a second network, and perform the communication-based function for the application, when the application is set in the second network setting, using a selected network of the first network and the second network.

Claims 2 and 12
wherein the processor is further configured to set the application in one of the first networking setting or the second network setting based at least in part on a user input received in relation with the application.

Claims 3 and 13
wherein the processor is further configured to automatically perform the communication-based function using the selected network without a user input based on a determination that the selected network is available to the apparatus.

Claims 7 and 17
The apparatus of claim 6, wherein the one or more user interfaces comprise one or more indications to show the first 
Claim 1:
A method comprising: presenting, on a display, a list of one or more user interfaces, each of the one or more user interfaces being associated with a respective function supporting communication, and at least one user interface of the one or more user interfaces indicating a state of the respective function, the state comprising one of: a first state to perform the communication using any of a first network or a second network, or a second state to perform the communication using only the first network; and changing the state based on a touch input received in relation with the at least one user interface, wherein the one or more user interfaces comprise one or more 
Claims 4, 14, 21
The apparatus of claim 1, wherein the first network is at least one of a Wi-Fi network, a Wireless- Broadband (Wi-Bro) network, or a Wireless Local Area Network (WLAN), and wherein the second network is a cellular network.

Claim 2
The method of claim 1, wherein the first network is at least one of a Wi-Fi network, a Wireless-Broadband (Wi-Bro) network, or a Wireless Local Area Network (WLAN), and wherein the second network is a cellular network.
Claims 5 and 15
The apparatus of claim 1, wherein the communication- based function for the application comprises at least one of an e-mail function, a messenger function, an attached file function, a wireless internet function, or a download function.
Claim 13
The apparatus of claim 12, wherein a function of the one or more functions comprises at least one of an e-mail function, a messenger function, an attached file function, a wireless internet function, or a download function.
Claims 6 and 16
The apparatus of claim 1, wherein the processor is further configured to present, via a display, one or more user interfaces respectively associated with one or more functions supporting communication.  

Claim 3
The method of claim 1, wherein the changing of the state comprises receiving the touch input on one of the one or more user interfaces presented via the display, and wherein each of the one or more user 
Claims 8 and 18
The apparatus of claim 1, wherein the processor is further configured to, based on the apparatus being set in the second network setting in a state that the apparatus is beyond a communicative range of the first network, stop to perform the communication-based function for the application
Claim 10
The method of claim 1, wherein, when in the first state, the communication is performed via the second network when the electronic device is beyond a communicative range of the first network.
Claims 9 and 19
The apparatus of claim 8, wherein the processor is further configured to in response to the apparatus returning to the communicative range of the first network, resume to perform a-the communication- based function
Claim 9
The method of claim 8, wherein the presenting of the list comprises presenting a prompt to resume the communication when the electronic device returns to the communicative range of the first network.
Claims 10 and 20
The apparatus of claim 1, wherein the processor is further configured to, based on the apparatus being in the first network setting in a state that the 
Claim 18
The apparatus of claim 12, wherein the at least one processor is further configured to, when a function of the one or more functions is in the second state and a .


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 8, 11, 13-15, 18 and 21s/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jung et al. (US 20060209821, hereinafter “Jung”), and further in view of Kallqvist et al. (US 20070260691, hereinafter “Kall”)
	Regarding claim 1, Jung discloses, 
 	“a memory configured to store a plurality of network settings including a first network setting and a second network setting and a processor operatively coupled with the memory (A memory 230 connected to the controller 200 comprises a Read Only Memory (ROM) for storing various program information necessary for controlling an operation of the mobile terminal, Para. [0023])”, the processor being configured to:
 	“identify a network setting set for an application (Fig. 8 and Fig. 9, which illustrate application 1 uses only WLAN, Application 2 uses either WLAN or 3G and Application 3 uses only 3G)”; and
 	“based on the network setting set for the application being identified, perform a communication-based function for the application (FIG. 7A illustrates an initial operation of an application program that use wireless portion of the WLAN/BWA network, and FIG. 7B illustrates an initial operation of an application program that uses only the air of the mobile communication network and also, refer to Paras. [0071]-[0077] and Figs. 11-12), by using a first network or a second network, or by using a selected network between the first network and the second network (Upon detecting the completion of the handoff, the interface manager 610 pends traffics, determining that it can no longer perform communication with an application program #1. At the same time, the interface manager 610 starts its timer 611 in step 1207. After starting the timer 611, the interface manager 610 determines in step 1208 whether its network interface is activated to the original network interface within a predetermined time. If its network interface is activated to the original network interface within the predetermined time, the interface manager 610 re-enables the old application program #1 in step 1209, and performs communication with the application program #1 in step 1210. However, if its network interface is not activated to the original network interface within the predetermined time in step 1208, the interface manager 610 enables in step 1211 any available application program, for example, an application program #3, communicable with a target network interface to which the mobile terminal 110 is handed off, Fig. 12 and Para. [0085]).”
	However, Jung does not explicitly disclose, “identify whether an application is set to a network setting based on a user input.”
	In a similar field of endeavor, Kall discloses, “identify whether an application is set to a network setting based on a user input (one or more of the following additional user-selectable options may be provided for setting priority information for selecting a communication medium (e.g. GPRS, WLAN, etc.) and/or configuring the E-mail application 60 to select a communication medium based on a physical attribute of the E-mail message to be sent and/or received, Paras. [0049]-[0055] and Figs. 3-4).”
	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Jung by specifically providing identify whether an application is set to a network setting based on a user input, as taught by Kall for the purpose of allowing the user to specify a preferred communication 
 	Regarding claim 3, the combination of Jung and Kall discloses everything claimed as applied above (see claim 1), further Jung discloses, 
 	“wherein the processor is further configured to automatically perform the communication-based function using the selected network without a user input based on a determination that the selected network is available to the apparatus (If its network interface is activated to the original network interface within the predetermined time, the interface manager 610 re-enables the old application program #1 in step 1209, and performs communication with the application program #1 in step 1210. However, if its network interface is not activated to the original network interface within the predetermined time in step 1208, the interface manager 610 enables in step 1211 any available application program, for example, an application program #3, communicable with a target network interface to which the mobile terminal 110 is handed off, Fig. 12 and Para. [0085]).”
	Regarding claim 4, the combination of Jung and Kall discloses everything claimed as applied above (see claim 1), further Jung discloses, 	“wherein the first network is at least one of a Wi-Fi network, a Wireless- Broadband (Wi-Bro) network, or a Wireless Local Area Network (WLAN), and wherein the second network is a cellular network (Fig. 8 and Fig. 9, which illustrate application 1 uses only WLAN, Application 2 uses either WLAN or 3G and Application 3 uses only 3G).”
 	Regarding claim 5, the combination of Jung and Kall discloses everything claimed as applied above (see claim 1), further Jung discloses,
“wherein the communication-based function for the application comprises at least one of an e-mail function, a messenger function, an attached file function, a wireless internet function, or a download function (The packet data service based on the mobile communication network and the packet data service based on the WLAN independently operate as described above. Both networks, because they are connected to each other via an IP network such as the Internet, can simply provide network interworking service such as handoff service, using the existing network configuration and protocol configuration, Para. [0011]).”
 	Regarding claim 8, the combination of Jung and Kall discloses everything claimed as applied above (see claim 1), further Jung discloses,
“wherein the processor is further configured to, based on the apparatus being set in the second network setting in a state that the apparatus is beyond a communicative range of the first network, stop to perform the communication-based function for the application (if its network interface is not activated to the original network interface within the predetermined time in step 1208, the interface manager 610 enables in step 1211 any available application program, for example, an application program #3, communicable with a target network interface to which the mobile terminal 110 is handed off, Fig. 12 and Para. [0085])”.
 	Regarding claim 11, Jung discloses, A method of an electronic device, the method comprising,
 	“controlling a memory to store a plurality of network settings including a first network setting and a second network setting and a processor operatively coupled with the memory (A memory 230 connected to the controller 200 comprises a Read Only Memory (ROM) for storing various program information necessary for controlling an operation of the mobile terminal, Para. [0023])”, the processor being configured to:
 	“identifying a network setting set for an application (Fig. 8 and Fig. 9, which illustrate application 1 uses only WLAN, Application 2 uses either WLAN or 3G and Application 3 uses only 3G)”; and
 	“based on the network setting set for the application being identified, perform a communication-based function for the application (FIG. 7A illustrates an initial operation of an application program that use wireless portion of the WLAN/BWA network, and FIG. 7B illustrates an initial operation of an application program that uses only the air of the mobile communication network and also, refer to Paras. [0071]-[0077] and Figs. 11-12), by using a first network or a second network, or by using a selected network between the first network and the second network (Upon detecting the completion of the handoff, the interface manager 610 pends traffics, determining that it can no longer perform communication with an application program #1. At the same time, the interface manager 610 starts its timer 611 in step 1207. After starting the timer 611, the interface manager 610 determines in step 1208 whether its network interface is activated to the original network interface within a predetermined time. If its network interface is activated to the original network interface within the predetermined time, the interface manager 610 re-enables the old application program #1 in step 1209, and performs communication with the application program #1 in step 1210. However, if its network interface is not activated to the original network interface within the predetermined time in step 1208, the interface manager 610 enables in step 1211 any available application program, for example, an application program #3, communicable with a target network interface to which the mobile terminal 110 is handed off, Fig. 12 and Para. [0085]).”
However, Jung does not explicitly disclose, “identifying whether an application is set to a network setting based on a user input.”
	In a similar field of endeavor, Kall discloses, “identifying whether an application is set to a network setting based on a user input (one or more of the following additional user-selectable options may be provided for setting priority information for selecting a communication medium (e.g. GPRS, WLAN, etc.) and/or configuring the E-mail application 60 to select a communication medium based on a physical attribute of the E-mail message to be sent and/or received, Paras. [0049]-[0055] and Figs. 3-4).”
	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Jung by specifically providing identifying whether an application is set to a network setting based on a user input, as 
	Regarding claim 13, the combination of Jung and Kall discloses everything claimed as applied above (see claim 11), further Jung discloses,
 	“automatically performing the communication-based function using the selected network without a user input based on a determination that the selected network is available to the electronic device (If its network interface is activated to the original network interface within the predetermined time, the interface manager 610 re-enables the old application program #1 in step 1209, and performs communication with the application program #1 in step 1210. However, if its network interface is not activated to the original network interface within the predetermined time in step 1208, the interface manager 610 enables in step 1211 any available application program, for example, an application program #3, communicable with a target network interface to which the mobile terminal 110 is handed off, Fig. 12 and Para. [0085]).”
 	Regarding claim 14, the combination of Jung and Kall discloses everything claimed as applied above (see claim 11), further Jung discloses, 	“wherein the first network is at least one of a Wi-Fi network, a Wireless- Broadband (Wi-Bro) network, or a Wireless Local Area Network (WLAN), and wherein the second network is a cellular network (Fig. 8 and Fig. 9, which illustrate application 1 uses only WLAN, Application 2 uses either WLAN or 3G and Application 3 uses only 3G).”
 	Regarding claim 15, the combination of Jung and Kall discloses everything claimed as applied above (see claim 11), further Jung discloses,
“wherein the communication-based function for the application comprises at least one of an e-mail function, a messenger function, an attached file function, a wireless internet function, or a download function (The packet data service based on the mobile communication network and the packet data service based on the WLAN independently operate as described above. Both networks, because they are connected to each other via an IP network such as the Internet, can simply provide network interworking service such as handoff service, using the existing network configuration and protocol configuration, Para. [0011]).”
 	Regarding claim 18, the combination of Jung and Kall discloses everything claimed as applied above (see claim 11), further Jung discloses,
 	“based on the apparatus being set in the second network setting in a state that the apparatus is beyond a communicative range of the first network, stopping to perform the communication-based function for the application (if its network interface is not activated to the original network interface within the predetermined time in step 1208, the interface manager 610 enables in step 1211 any available application program, for example, an application program #3, communicable with a target network interface to which the mobile terminal 110 is handed off, Fig. 12 and Para. [0085])”.
	Regarding claim 21, the combination of Jung and Kall discloses everything claimed as applied above (see claim 11), further Jung discloses,
	“wherein the network setting that is set for the application comprises at least one of Wi-Fi network, a Wireless- Broadband (Wi-Bro) network, or a Wireless Local Area Network (WLAN) (Referring to FIG. 7A, an application layer 710 that uses only the WLAN/BWA technology transmits a connection request to an interface manager 610 in step 701, Para. [0067]).”

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

 	Claim(s) 2, 6, 7, 12, 16 and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jung, in view of Kall and further in view of Litwin (US 20070133665, hereinafter “Litwin”).
 	Regarding claim 2, the combination of Jung and Kall discloses everything claimed as applied above (see claim 1), however the combination of Jung and Kall does not explicitly disclose, “wherein the processor is further configured to set the application in one of the first network setting or the second network setting based at least in part on a user input received in relation with the application.”
 	In a similar field of endeavor, Litwin discloses, “wherein the processor is further configured to set the application in one of the first network setting and the second network setting based at least in part on a user input received in relation with the application (Network aware operations settings may include a table or other graphical user interface (GUI), which permits relationships between functions of unit 12 and available network options. For example, a user may choose to send email when a WLAN is available, select to use a satellite link for long distance calls and/or use a cell network when a call needs to be placed immediately, Para. [0014]).”
 	Therefore, it would have been obvious to one of ordinary skill in art at the time of invention was made to modify the combination of Jung and Kall by specifically providing wherein the processor is further configured to set the application in one of the first network setting or the second network setting based at least in part on a user input 
 	Regarding claim 6, the combination of Jung and Kall discloses everything claimed as applied above (see claim 1), however the combination of Jung and Kall does not explicitly disclose,  “wherein the processor is further configured to present, via a display, one or more user interfaces respectively associated with one or more functions supporting communication.”
 	In a similar field of endeavor, Litwin discloses, “wherein the processor is further configured to present, via a display, one or more user interfaces respectively associated with one or more functions supporting communication (Network aware operations settings may include a table or other graphical user interface (GUI), which permits relationships between functions of unit 12 and available network options. For example, a user may choose to send email when a WLAN is available, select to use a satellite link for long distance calls and/or use a cell network when a call needs to be placed immediately, Para. [0014]).”
 	Therefore, it would have been obvious to one of ordinary skill in art at the time of invention was made to modify the combination of Jung and Kall by specifically providing wherein the processor is further configured to present, via a display, one or more user interfaces respectively associated with one or more functions supporting communication, as taught Litwin for the purpose of providing a technique, which permits 
 	Regarding claim 7, the combination of Jung, Kall and Litwin discloses everything claimed as applied above (see claim 6), in addition Litwin discloses,
 	“wherein the one or more user interfaces comprise one or more indications to show the first network setting and the second network setting (Network aware operations settings may include a table or other graphical user interface (GUI), which permits relationships between functions of unit 12 and available network options. For example, a user may choose to send email when a WLAN is available, select to use a satellite link for long distance calls and/or use a cell network when a call needs to be placed immediately, Para. [0014]).”
	Regarding claim 12, the combination of Jung and Kall discloses everything claimed as applied above (see claim 11), however Jung does not explicitly disclose, “setting the application in one of the first networking setting or the second network setting based at least in part on a user input received in relation with the application.”
 	In a similar field of endeavor, Litwin discloses, “setting the application in one of the first networking setting and the second network setting based at least in part on a user input received in relation with the application (Network aware operations settings may include a table or other graphical user interface (GUI), which permits relationships between functions of unit 12 and available network options. For example, a user may choose to send email when a WLAN is available, select to use a satellite link for long distance calls and/or use a cell network when a call needs to be placed immediately, Para. [0014]).”
 	Therefore, it would have been obvious to one of ordinary skill in art at the time of invention was made to modify the combination of Jung and Kall by specifically providing wherein setting the application in one of the first networking setting or the second network setting based at least in part on a user input received in relation with the application, as taught Litwin for the purpose of providing a technique, which permits a mobile device to sense a type of network that the mobile device is communicating on (e.g., WLAN, cellular) and conducts operations based on the network type.
	Regarding claim 16, the combination of Jung and Kall discloses everything claimed as applied above (see claim 11), however the combination of Jung and Kall does not explicitly disclose, “presenting, via a display, one or more user interfaces respectively associated with one or more functions supporting communication.”
 	In a similar field of endeavor, Litwin discloses, “presenting, via a display, one or more user interfaces respectively associated with one or more functions supporting communication (Network aware operations settings may include a table or other graphical user interface (GUI), which permits relationships between functions of unit 12 and available network options. For example, a user may choose to send email when a WLAN is available, select to use a satellite link for long distance calls and/or use a cell network when a call needs to be placed immediately, Para. [0014]).”
 	Therefore, it would have been obvious to one of ordinary skill in art at the time of invention was made to modify the combination of Jung and Kall by specifically providing 
 	Regarding claim 17, the combination of Jung, Kall and Litwin discloses everything claimed as applied above (see claim 16), in addition Litwin discloses,
 	“wherein the one or more user interfaces comprise one or more indications to show the first network setting and the second network setting (Network aware operations settings may include a table or other graphical user interface (GUI), which permits relationships between functions of unit 12 and available network options. For example, a user may choose to send email when a WLAN is available, select to use a satellite link for long distance calls and/or use a cell network when a call needs to be placed immediately, Para. [0014]).”

 	Claim(s) 9 and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jung, in view of Kall and further in view of Chun (US 20040054650, hereinafter “Chun”).
 	Regarding claim 9, the combination of Jung and Kall discloses everything claimed as applied above (see claim 1), however the combination of Jung and Kall does not explicitly disclose, “wherein the processor is further configured to in response to the apparatus returning to the communicative range of the first network, resume to perform the communication- based function.”
 in response to the apparatus returning to the communicative range of the first network, resume to perform the communication- based function (a file downloading apparatus and method for a mobile communication system capable of reducing a file downloading time and thereby communication cost by resuming the downloading of the same file from a point where the data transfer link has been broken in the middle of the previous download session for the file, Paras. [0011]-[0013]).”
 	Therefore, it would be obvious to one of ordinary skill in the art at the time of invention was made to modify the combination of Jung and Kall by specifically providing wherein the processor is further configured to in response to the apparatus returning to the communicative range of the first network, resume to perform the communication- based function, as taught by Chun for the purpose of reducing a file downloading time and communication cost by resuming the downloading of the same file from a point where the data transfer link has been broken in the middle of the previous download session for the file.
	Regarding claim 19, Jung the combination of Jung and Kall discloses everything claimed as applied above (see claim 1), however the combination of Jung and Kall does not explicitly disclose “in response to the apparatus returning to the communicative range of the first network, resuming to perform the communication- based function.”
 	In a similar field of endeavor, Chun discloses, “in response to the apparatus returning to the communicative range of the first network, resuming to perform the communication- based function (a file downloading apparatus and method for a mobile communication system capable of reducing a file downloading time and thereby communication cost by resuming the downloading of the same file from a point where the data transfer link has been broken in the middle of the previous download session for the file, Paras. [0011]-[0013]).”
 	Therefore, it would be obvious to one of ordinary skill in the art at the time of invention was made to modify the combination of Jung and Kall d by specifically providing wherein in response to the apparatus returning to the communicative range of the first network, resuming to perform the communication- based function, as taught by Chun for the purpose of reducing a file downloading time and communication cost by resuming the downloading of the same file from a point where the data transfer link has been broken in the middle of the previous download session for the file.

Claim(s) 10 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jung, and further in view of Zehavi et al. (US 20060045069, hereinafter “Zehavi”).
	Regarding claim 10, the combination of Jung and Kall discloses everything claimed as applied above (see claim 1), however the combination of Jung and Kall does not explicitly disclose, “wherein the processor is further configured to, based on the apparatus being in the first network setting in a state that the apparatus is beyond a communicative range of the first network, perform the communication-based function for the application via the second network.”
 (If the ISC detects a degradation in the QoS or a break in the WLAN connection, it immediately transfers the data traffic back through base station, Paras. [0057]-[0059]).”
 	Therefore, it would be obvious to one of ordinary skill in the art at the time of invention was made to modify the combination of Jung and Kall by specifically providing wherein the processor is further configured to, based on the apparatus being in the first network setting in a state that the apparatus is beyond a communicative range of the first network, perform the communication-based function for the application via the second network, as taught by Zheavi for the purpose of providing a novel approach to integration of an ancillary network, such as a WLAN, with cellular network communications.
 	Regarding claim 20, the combination of Jung and Kall discloses everything claimed as applied above (see claim 11), however the combination of Jung and Kall does not explicitly disclose, “based on the apparatus being in the first network setting in a state that the apparatus is beyond a communicative range of the first network, perform the communication-based function for the application via the second network.”
 	In a similar field of endeavor, Zheavi discloses, “based on the apparatus being in the first network setting in a state that the apparatus is beyond a communicative range of the first network, perform the communication-based function for the application via  (If the ISC detects a degradation in the QoS or a break in the WLAN connection, it immediately transfers the data traffic back through base station, Paras. [0057]-[0059]).”
 	Therefore, it would be obvious to one of ordinary skill in the art at the time of invention was made to modify the combination of Jung and Kall by specifically providing based on the apparatus being in the first network setting in a state that the apparatus is beyond a communicative range of the first network, perform the communication-based function for the application via the second network, as taught by Zheavi for the purpose of providing a novel approach to integration of an ancillary network, such as a WLAN, with cellular network communications.

Relevant reference(s)
 	US 20080062881: Aspect of the invention is a method for transmitting data to a communication device that is configured to receive data through a plurality of alternative communications mediums. The method comprises: determining a priority associated with a data message that is to be provided to the communications device; selecting a desired communications medium for providing the data message to the communications device, wherein if the priority is a first priority, the desired communications medium is selected from a first set that includes at least one of the plurality of communications mediums, and if the priority is a second priority, the desired communications medium is 
US 7069330: The present invention describes an application policy engine for a computer blocks access to network resources by applications executing on the computer that are not authorized for such access by an application policy file. The application policy engine monitors outgoing network traffic from the computer and compares an identifier for the application contained in a network access request with application identifiers stored in the application policy file. If the application identifier is associated with an unauthorized application, access to the network is blocked by the application policy engine.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM SOROWAR whose telephone number is (571)270-3761.  The examiner can normally be reached on Mon-Fri: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GOLAM SOROWAR/           Primary Examiner, Art Unit 2641